UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-4119


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JOHN JACKSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:06-cr-00257-PJM)


Submitted:    February 29, 2008            Decided:   November 20, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leonard R. Stamm, Andrea Hayduk, GOLDSTEIN & STAMM, P.A.,
Greenbelt, Maryland, for Appellant.    Rod J. Rosenstein, United
States Attorney, Hollis Raphael Weisman, Assistant United States
Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          John Jackson was tried before a magistrate judge for

unsafe operation of a vehicle, driving under the influence of

alcohol, and driving under the influence of alcohol per se in

violation of 36 C.F.R. §§ 4.22, 4.23(a)(1), (a)(2) (2008).                The

magistrate    judge   found   him   guilty   and   sentenced   him   to   two

thirty-day periods of incarceration to be served consecutively

to the state sentence he was then serving.            The district court

affirmed Jackson’s conviction and sentence on appeal.

          On appeal to this court, Jackson raises two issues:

(1) whether the magistrate judge erred by allowing into evidence

the results of his blood tests; and (2) whether the magistrate

judge erred by failing to alter his sentences and impose them

concurrently, in violation of Fed. R. Crim. P. 35(a).                For the

reasons that follow, we affirm.

          Jackson’s first argument is precluded by our recent

decision in United States v. Washington, 498 F.3d 225 (4th Cir.

2007), cert. denied, 129 S. Ct. 2527 (2009).           We find no grounds

under Fed. R. Crim. P. 35(a) for the magistrate judge to have

altered Jackson’s sentence.         United States v. Layman, 116 F.3d

105, 108 (4th Cir. 1997) (noting a sentencing court’s authority

to correct clear error in sentencing under Rule 35 is “severely

limited”) (citation omitted).       Accordingly, we affirm.



                                     2
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3